Judgment unanimously affirmed. Memorandum: Supreme Court did not err in denying defendant’s suppression motion without conducting a hearing (see, CPL 710.60 [3]). There is no dispute that the revolver sought to be suppressed was not seized from defendant’s person. Moreover, defendant neither alleged nor demonstrated that he had an expectation of privacy in the area where the revolver was seized. Thus, defendant lacks standing to challenge the seizure of the revolver (see, People v Brown, 182 AD2d 451, 452, lv denied 80 NY2d 828). Upon our *917review of the record, we are not persuaded that the sentence is either unduly harsh or severe. (Appeal from Judgment of Supreme Court, Erie County, Michalek, J. — Criminal Possession Weapon, 3rd Degree.) Present — Green, J. P., Fallon, Wesley, Davis and Boehm, JJ.